Citation Nr: 1816544	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, as due to Agent Orange exposure.  

3.  Entitlement to service connection for right foot metatarsalgia and plantar fascia (right foot disorder), as due to Agent Orange exposure.  

4.  Entitlement to service connection for hypertension, as due to Agent Orange exposure.

5.  Entitlement to service connection for osteoporosis, as due to Agent Orange exposure.  

6.  Entitlement to service connection for kidney cancer, as due to Agent Orange exposure and/or as secondary to his service-connected prostate disability.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

8.  Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C. § 1114(s).


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2008, March 2009, March 2010 and December 2015 rating decisions of Regional Offices (RO) of the Department of Veterans Affairs (VA).

Prior to August 12, 2015, the Veteran was represented by a private attorney.  On that date, the attorney withdrew representation in a letter prior to the certification of the issues on appeal to the Board.  The attorney provided a copy of the letter to the Veteran and the RO, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew, the Veteran has not appointed a new representative, and he therefore proceeds unrepresented.

In his substantive appeals, the Veteran requested a hearing before a Veterans Law Judge in at his local VA office, but in April 2017, he withdrew his hearing request. 

Excluding the issue of entitlement to service connection for diabetes mellitus as due to Agent Orange exposure, which will be immediately discussed below, all remaining issues are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

A diagnosis of diabetes mellitus is not demonstrated by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Veteran was provided a VA medical examination in April 2014.  The examination, along with the medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.




II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran contends that his claimed diabetes mellitus is related to his active duty service, to include as a result of Agent Orange exposure.  A review of the record reflects that the Veteran's service in Vietnam is confirmed; therefore Agent Orange exposure is conceded.

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes is among the diseases listed as presumptive to such exposure. 

Next, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Service treatment records are silent for any complaints or treatment for diabetes mellitus.

The Veteran has not provided any evidence that he currently has diabetes mellitus.  Post-service treatment records have been associated with the claims file.  The record is devoid of identifying the claimed condition. 

The Veteran was afforded a VA examination in April 2014.  Upon examination of the Veteran, the VA examiner noted that the Veteran did not meet the criteria for a diagnosis of diabetes.  The VA examiner also noted that the Veteran was not on medication for the claimed condition.  The VA examiner stated that there was no diagnosis of diabetes mellitus type II because there was no pathology to render a diagnosis.  

A threshold for establishing service connection for a claimed condition is the presence of a current disability.  The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has any clinical diagnoses referable to his claimed diabetes mellitus disability that is related to service, to include as due to Agent Orange exposure.  In the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer, supra.  The Veteran has not been shown to have the training or credentials needed to provide a diagnosis of type II diabetes mellitus.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Thus, service connection is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, as due to Agent Orange exposure, is denied.




REMAND

Regarding the Veteran's claim for service connection for peripheral neuropathy of the upper and lower extremities, a review of the claims file shows that the Veteran was afforded a VA examination in August 2008.  A diagnosis of peripheral neuropathy was not provided.  A February 2009 private medical note from Dr. R. reflects that the private doctor had treated the Veteran for peripheral neuropathy since May 2005 and that the condition was likely related to the Veteran's service where he was exposed to the herbicide Agent Orange.  An April 2014 VA examination report shows a diagnosis of mild sensory peripheral neuropathy in the left upper extremity and the bilateral lower extremities.  The VA examiner stated that the etiology of the Veteran's neuropathy was unknown.  A new VA peripheral neuropathy examination is needed to clearly ascertain the nature and etiology any peripheral neuropathy found in the Veteran's upper and lower extremities.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Regarding the Veteran's claim for service connection for a right foot disorder, a review of the Veteran's claims file shows a private medical record dated in July 2004 which reflects an impression of metatarsalgia of the right foot.  Regarding the Veteran's claim for hypertension, a private medical record dated in March 2003 shows an assessment for hypertension.  Regarding the Veteran's claim for osteoporosis, a review of the Veteran's claims file shows a February 2009 private medical note from Dr. R. which reflects that the Veteran was diagnosed with osteoporosis in January 2006 and that the condition was likely related to the Veteran's service where he was exposed to the herbicide Agent Orange.  The Veteran has not been afforded VA examinations specifically in connection with these claims.  Therefore, the Board finds that VA examinations and medical opinions are necessary for determining the nature and etiology of any hypertension, osteoporosis, and right disorder disabilities that may be present.   

Regarding the Veteran's claim for service connection for kidney cancer, in addition to the elements of direct service connection, a statement from the Veteran, dated in February 2014, notes that the Veteran requested consideration that his kidney condition to be secondary to this service-connected prostate disability.  As the record reasonably raises a secondary theory of entitlement, the Board finds that a VA examination and medical opinion is needed to determine whether there is a direct or secondary nexus between the Veteran's claimed kidney condition, his military service or his service-connected prostate condition.  Accordingly, new a VA examination is necessary to decide this claim.  38 C.F.R. § 3.310.

Next, the Veteran's claim asserting entitlement TDIU must also be remanded as it is inextricably intertwined with the Veteran's service connection claims.  In other words, the remanded claims may affect the claim of TDIU if they are granted.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). Action on the Veteran's TDIU claim is therefore deferred.  

Further, the issue of entitlement to TDIU also raises the issue of entitlement to SMC under 38 U.S.C. § 1114(s), as indicated in a September 2015 correspondence.  The Board notes that it must adjudicate claims for SMC that are reasonably raised by the record.  Akles v. Derwinski, 1 Vet. App. 118 (1991).  This issue has been added for appellate consideration, as reflected on the cover sheet of this opinion.  There is no prejudice to the Veteran in the Board considering entitlement to SMC in the first instance, as eligibility for this benefit turns solely on the application of law.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

As relevant to this case, SMC is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  A "single service-connected disability rated as total" under 38 U.S.C. § 1114(s) is not limited to cases where a 100 percent rating has been assigned via the application of one or more diagnostic codes in the rating schedule; rather, entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if  the TDIU is predicated upon a single disability.  Bradley v. Peake, 22 Vet. App. 280 (2009).  In this case, currently, the Veteran's only service-connected disability is prostate cancer.  It has been evaluated as 100 percent disabling since July 8, 2011.  38 C.F.R. §§ 4.25, 4.26 (2017).  This claim is also inextricably intertwined with the remanded claims.  

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a 38 C.F.R. § 3.159(b) letter addressing, among other things, the provisions of 38 C.F.R. § 3.310 in reference to the kidney cancer claim.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated his claimed disabilities.  After securing any necessary releases, request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, annotate the file and notify the Veteran.

2.  Schedule the Veteran for appropriate VA medical examination to determine the nature and etiology of his claimed peripheral neuropathy of the upper and lower extremities, right foot disorder, hypertension, and osteoporosis disabilities.  All indicated studies must be performed, and all findings reported in detail in each examination report.  The Veteran's electronic claims file should be reviewed in conjunction with the examination.

For any peripheral neuropathy of the upper and lower extremities, right foot disorder, hypertension, and osteoporosis disabilities diagnosed, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that such had its onset in service or is otherwise related to service, or is related to in-service exposure to Agent Orange. 

A complete rationale must be provided for all opinions expressed and conclusions reached.

3.  Schedule the Veteran for a VA genitourinary examination by an appropriate professional to determine the nature and etiology of any kidney cancer disability found upon examination.  The entire electronic claims file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail. 

The examiner is asked to specifically address the following questions:

a) Is it at least as likely as not (50 percent or greater probability) that any kidney cancer disability is related to the Veteran's active service, or is related to in-service exposure to Agent Orange? 

b) Is it at least as likely as not (50 percent or greater probability) that any kidney cancer disability was caused by the Veteran's service-connected prostate cancer disability?

c) Is it at least as likely as not (50 percent or greater probability) that any kidney cancer disability was aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's prostate cancer disability?  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's kidney cancer disability prior to aggravation by the service-connected prostate cancer disability.

A complete rationale must be provided for all opinions expressed and conclusions reached.

4.  Then, the RO should readjudicate the Veteran's claims on appeal, including the issues of TDIU and SMC.  If any claims remain denied, a Supplemental Statement of the Case must be furnished to the Veteran and he must be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


